United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        June 6, 2012

                                          Before

                           DIANE S. SYKES, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge



Nos. 08‐1879 & 08‐1880                             Appeal from the United States District
                                                   Court for the Northern District of
UNITED STATES OF AMERICA,                          Illinois, Eastern Division.
          Plaintiff‐Appellee,
                                                   No. 05 CR 254
      v.
                                                   Milton I. Shadur, 
AMIR HOSSEINI and HOSSEIN OBAEI,                   Judge.
          Defendants‐Appellants.



                                        O R D E R

       IT IS HEREBY ORDERED that the opinion dated May 7, 2012, shall be amended as
follows:

     The last paragraph on page 6 and the following, full paragraph on page 7 are
amended to read:

              This argument about the meaning of “proceeds” in the money‐laundering
      statute is new on appeal. To preserve a challenge to the sufficiency of the evidence, a
      defendant must move for a judgment of acquittal in the trial court. United States v.
      Tavarez, 626 F.3d 902, 906 (7th Cir. 2010). Both defendants did so here; they moved
      for judgment of acquittal under Rule 29 of the Federal Rules of Criminal Procedure
      at the close of the government’s case, and they renewed their motions at the close of
      evidence and again after the verdict. But they never raised the “proceeds” issue; 
Nos. 08‐1879 & 08‐1880                                                                 Page 2


      instead, their Rule 29 motions identified other grounds for acquittal. For example,
      they argued that selling cars to drug dealers was not evidence of a RICO enterprise
      or a RICO or money‐laundering conspiracy. Obaei also argued that the evidence was
      insufficient to find him guilty of aiding and abetting a drug conspiracy.

              As a general matter, and unlike its analogue in the Federal Rules of Civil
      Procedure, Rule 29 of the Federal Rules of Criminal Procedure does not require
      specificity when moving for a judgment of acquittal. Compare FED. R. CRIM. P. 29 
      with FED. R. CIV. P. 50(a)(2) (motions for judgment as a matter of law “must specify
      the judgment sought and the law and facts that entitle the movant to the judgment”).
      But we have held that a defendant’s choice to raise specific arguments and omit
      others in a Rule 29 motion has consequences on appeal. We have held that when a
      defendant challenges the sufficiency of the evidence by motion for judgment of
      acquittal and makes specific arguments in support of that motion, any arguments
      omitted are thereby forfeited. See United States v. Groves, 470 F.3d 311, 324 (7th Cir.
      2006) (citing United States v. Moore, 363 F.3d 631, 637 (7th Cir. 2004) (“[W]hen . . . a
      [Rule 29] motion raises specific arguments, any claims not presented in the motion
      are waived.”), vacated on other grounds sub nom. Young v. United States, 543 U.S. 1100
      (2005)). We might alternatively construe the “proceeds” argument as a claim of
      instructional error. But neither defendant raised the definition of “proceeds” as a
      ground of objection to the jury instructions.